963 F.2d 1258
UNITED STATES of America, Plaintiff-Appellee,v.Robert FINE, aka:  Anosh Toufigh, aka:  Jacob Maarse, aka:Jack Patterson, Defendant-Appellant.
No. 90-50280.
United States Court of Appeals,Ninth Circuit.
May 6, 1992.Prior Report:  946 F.2d 650.

Before:  WALLACE, Chief Judge, BROWNING, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, D.W. NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY, TROTT, FERNANDEZ, RYMER, T.G. NELSON, and KLEINFELD, Circuit Judges.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.